— Appeal from a new sentence of the Supreme Court, Onondaga County (John J. Brunetti, A.J.), rendered February 11, 2010 imposed upon defendant’s conviction of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the fourth degree, criminal possession of a controlled substance in the fifth degree, criminal possession of marihuana in the fourth degree and resisting arrest. Defendant was resentenced pursuant to the 2009 Drug Law Reform Act upon his 1996 conviction.
It is hereby ordered that the sentence so appealed from is unanimously affirmed (see People v Hill, 82 AD3d 77 [2011]). Present — Smith, J.P., Carni, Sconiers, Green and Gorski, JJ.